DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 15, reference to “the connecting section” appears vague and confusing since multiple connecting sections have been set forth.  Which connecting section is being referenced?  In line 16, reference to “the receptacle” appears vague and indefinite since multiple receptacles have been set forth.  Which receptacle is being referenced?  In line 20, reference to “the connecting section” appears vague and indefinite since multiple connection sections have been set forth.  Which connecting section is being referenced?  In line 21, reference to “the receptacle” appears vague and indefinite since multiple receptacles have been set forth.  Which receptacle is being referenced?  
Allowable Subject Matter

Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Also, the claims have been interpreted as follows.  In claim 1, line 13, the “and/or” is being interpreted as being directed to only the first and second dimensionally-stable elements as either one or both including the connecting section.  The claim is deemed to include the flexible element no matter which dimensionally stable element has the connecting section.  Likewise, in claim 9, line 7, the “and/or” is being interpreted directed to only the first and second dimensionally-stable element as either one or both being connected to the rod arm.  The claim is deemed to include the limitations directed to the flexible element no matter which dimensionally stable element is connected to the rod arm.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        





GKG
11 March 2022